73 F.3d 362NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.
Linda M. SCHNEIDER;  Lawrence D. Schneider, Plaintiffs-Appellants,v.E.I. du PONT de NEMOURS AND COMPANY, INC., a Delawarecorporation, Defendant-Appellee.
No. 94-3964.
United States Court of Appeals, Sixth Circuit.
Dec. 18, 1995.

Before:  BOGGS and NORRIS, Circuit Judges;  HACKETT, District Judge.*
MEMORANDUM OPINION
PER CURIAM.


1
Plaintiffs, Linda M. Schneider and Lawrence D. Schneider, appeal the district court's grant of summary judgment to defendant, E.I. du Pont de Nemours and Company, Inc.  The principal allegation of plaintiffs' sixteen-count complaint was workplace sexual harassment of Linda M. Schneider by her supervisor.  Both were employees of defendant.


2
In the course of two well-reasoned opinions, the district court patiently and thoroughly analyzed plaintiffs' many claims.  On appeal, defendant conceded that given the opinion of the Ohio Supreme Court in Cosgrove v. Williamsburg of Cincinnati Management Co., 638 N.E.2d 991 (Ohio 1994), the district court erroneously applied a one-year statute of limitations to the sexual harassment claims brought under Chapter 4112 of the Ohio Revised Code.  We nevertheless agree with defendant that as to these claims the district court correctly granted summary judgment on the alternative ground that the facts, even when viewed in the light most favorable to plaintiff, fail to establish respondeat superior liability on the part of defendant.


3
Because the reasoning which supports judgment for defendant has been articulated by the district court, the issuance of a detailed written opinion by this court would be duplicative and serve no useful purpose.  Accordingly, the judgment of the district court is affirmed upon the reasoning employed by that court in its Memorandum and Order filed May 18, 1994, and its Opinion and Order filed August 5, 1994.



*
 The Honorable Barbara K. Hackett, United States District Judge for the Eastern District of Michigan, sitting by designation